Case 20-10343-LSS Doc1130 Filed 08/21/20 Page1of1

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In Re: Chapter 11

case No, 2010343 _ (LSS

Debtor: Boy Scouts of America

MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
of Preston Rideout

to represent Peter Donald Buchanan, Jr., Executor of the Estate of Sherrye B. Howell, and the Estate of Sherrye B. Howell

Ansa tH CL VMs pte)

¥
Firm Name: Vivian A. Houghton, Eb,

in this action.

Address: — 800 West Street, 1st Floor
Wilmington, DE 19801

(302) 658-0518

Email: vivianhoughton@comcast.net

Phone:

CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,

practicing and in good standing as a member of the Bar of Mississippi and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this

action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for

District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been pai of
Court for District Court. : | ‘

Firm Name: Preston Rideout, Esq.

Address: 203 Walthall Street
Greenwood, MS 38930

Phone: (662) 455-9999

Bail: borideout@gmail.com

ORDER GRANTING MOTION
IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
